Citation Nr: 0529611	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right foot disability 
based on aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel










INTRODUCTION

The appellant apparently enlisted in the California National 
Guard on September 19, 1955, for a period of three years, and 
received an Honorable Discharge from the Guard effective 
November 1, 1956, by reason of Educational Interference.  The 
appellant was transferred to "USAR effective November 2, 
1956," and was discharged from the U.S. Army Reserves March 
24, 1967.  This service has not been fully verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In January 2005, the Board reopened the veteran's claim of 
service connection for a right foot disorder based on 
aggravation (the merits of which were initially denied in an 
unappealed March 1996 rating decision), and remanded the case 
for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

In light of the Veterans Claims Assistance Act, and Stegall 
v. West, 11 Vet. App. 268 (1998), this case must be remanded 
again.

Duty to assist

The record indicates that the RO and the appellant have 
attempted several times to gather service medical records.  
For example, in October 1995 the National Archives and 
Records Administration asked VA to fill out a NA Form 13075 
for the purposes of gathering more specific information about 
the veteran's military service.  

In November 1995, the appellant returned the information to 
the RO, and indicated he had been released from active duty 
on "3-24-67."  Accompanying this questionnaire response, 
the appellant submitted a January 1956 letter concerning 
completion of his enlistment record; a March 1967 form from 
an Adjutant General of the U.S. Army Headquarters that by 
order of the Secretary of the Army, the appellant received an 
honorable discharge, due to expiration of term of service, as 
of March 24, 1967; and, a 1995 letter from a records 
technician at the Office of the Adjutant General, who wrote 
that it appeared very many important documents were missing.  

Also, it appears that the records technician sent the 
appellant a copy of his September 1955 enlistment 
examination, a report of medical examination, and a November 
1956 special orders document.  The latter issuance indicates 
that the appellant had been honorably discharged from the 
California National Guard by reason of Educational 
Interference effective November 1, 1956.  It noted that the 
appellant had a reserve obligation, and that "[r]ecords 
would be transmitted to Commanding General, Sixth Army, 
Presidio of San Francisco, California."  

The record contains a February 1996 response from the 
National Archives that those records of National Guard 
members are maintained by the Adjutant General's Office of 
the appropriate state.  The response indicated the records 
could not be located, and prior to instituting a more 
extensive search, additional information was needed-like any 
documents pertaining to military service, which could 
facilitate a search of auxiliary records.

The claims files contains an April 2002 response from the 
National Personnel Records Center (NPRC) that it could not 
identify a record based on the information provided, and that 
if additional information could be obtained, the request 
should be resubmitted using PIES request code S02.  

Thereafter, the veteran submitted certified mail receipts 
concerning letters he had sent to the Los Angeles HSC Health 
Network for treatment records from 1955 concerning his right 
foot, and the Adjutant General of the State of California.  
The veteran noted that the hospital had written him that 
records did not go back that far, and the Adjutant General 
only sent his discharge paper.  

The Board's January 2005 remand instructed the AMC to, in 
relevant part, obtain records from the Los Angeles General 
Hospital showing treatment for a foot problem in 1955 (based 
upon the veteran's allegation that he had been treated on 
military base and, at a Los Angeles Hospital).  The AMC did 
not send such a letter of inquiry-but as noted above, the 
appellant asserted that he had, in fact, written to this 
hospital and the hospital had responded that it did not have 
records from that time period.

The Board also directed the RO to inquire with the NPRC, and 
the Army Reserve Personnel Center.  In its request to the 
NPRC, the AMC provided information that the veteran entered 
active duty in September 1955 and was discharged in March 
1967; it did not appear to clarify that the veteran had been 
in the National Guard, and then the Reserves, with the 
appropriate start and end dates.  The NPRC issued a January 
2005 response that it could not identify records based upon 
the information furnished, and referenced PIES code S02.  
Also, it does not appear that records were sought from AR-
PERSCOM.

Medical evidence

The appellant contends that the right foot abnormality noted 
on his enlistment examination was permanently aggravated by 
excessive marching when he first underwent training in the 
National Guard.  He asserted that his right foot was x-rayed 
and evaluated at that time.  

The record contains an October 2001 letter from Scott A. 
Parry, M.D., which recounted the appellant's history of 
injuring his right foot after a long march during the first 
week of training.  Dr. Parry opined that the intense walking 
and running could have aggravated any type of congenital 
condition.  Another October 2001 letter from McKay Christian, 
M.D., stated that marching in the 1950's aggravated a 
metatarsal deformity.  

The record contains an October 2002 statement from a fellow 
guardsman, who stated that he remembered the appellant 
limping while walking after summer camp in 1955, and that the 
appellant had been dismissed from the unit due to some injury 
he had at Camp Roberts.  Also, the appellant had had to wear 
special shoes or boots after leaving the Guard.  

On the other hand, a June 2005 VA examination report 
contained an opinion that any right foot pain the veteran may 
have experienced with in-service marching would have been 
temporary.  

Considering the preceding, any service medical records 
detailing the alleged in-service foot problems would be 
highly probative.

As such, the RO should attempt to obtain these outstanding 
records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should submit a PIES request 
S02 to the NPRC with the information 
that the appellant enlisted in the 
California National Guard on September 
19, 1955, and was honorably discharged 
therefrom effective November 1, 1956, 
at which time his records may have been 
transferred to Sixth Army Headquarters, 
San Francisco.  Then, the RO should 
point out that the appellant's U.S. 
Army Reserves status commenced November 
2, 1956, until he was discharged March 
24, 1967.  The RO should send relevant 
copies of military records on file with 
its request in order to facilitate a 
search.

2.  In the event that the veteran's 
Army reserve (which may include records 
from Guard service) records were never 
transferred to the NPRC, the RO should 
also contact the Army personnel office-
- AR-PERSCOM, with the same relevant 
information, and specific dates, 
including that upon the appellant's 
discharge from the National Guard, his 
records were to be transferred to Sixth 
Army Headquarters, San Francisco.  

3.  In the event that the RO obtains 
probative service medical records, the 
veteran should undergo a VA 
examination, with claims file review, 
for the purposes of determining whether 
it is at least as likely as not that a 
current right foot disability was the 
result of in-service aggravation.

4.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a right foot disability.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


